Appeal by petitioner from an order of the Acting County Judge of Ulster County which denied his application for a writ of error coram nobis. Appellant was sentenced in the County Court of Ulster County on June 4, 1958 to a term of one to two years in prison upon his plea of guilty to an indictment charging him with the commission of a felony in violation of section 1694 of the Penal Law. It is not disputed that at the time of his escape he was under sentence for two other felonies. He contends the omission of the sentencing Judge to order that the second sentence be served successively presumes its term to be concurrent. In the situation presented the statute prescribes an automatic rule which makes the term of imprisonment imposed upon the subsequent felony conviction consecutive. (Penal Law, § 2190, subd. 2; People v. Ingber, 248 N. Y. 302; Matter of Browne v. Board of Parole, 10 N Y 2d 116.) Subdivision 4 of the same section has no application to the instant facts. Our consideration of the appeal on the merits does not imply that co'ram nobis is the appropriate remedy for the relief sought. Obviously it is not. (People v. Sullivan, 3 N Y 2d 196.) Order unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Taylor, JJ.